Title: To Thomas Jefferson from Foulloy, 8 July 1788
From: Foulloy, M.
To: Jefferson, Thomas


          Paris, 8 July 1788. Since the purpose of his return to England would be in part to enable him to call in the funds owed him by Deane by putting in the hands of the minister the two books he holds as security—an extreme course he views with much repugnance because it might injure his own country; since TJ proposed to write to Congress; and since it is impossible for him to await the reply, having lost heavily in two bankruptcies, he will return the books and wait, provided TJ will now send him fifty louis d’or. TJ’s reply, which he expects by the bearer, will determine the course that he will take.
        